ITEMID: 001-5855
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: RAJKOVIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant is a Croatian citizen, born in 1920 and living in Zagreb (Croatia). He is represented before the Court by Mr Milorad Lukač, a lawyer practising in Zagreb (Croatia). The respondent Government are represented by their Agent, Ms Lidija Lukina-Karajković.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant served in the Yugoslav People’s Army and, according to the Government, in 1959 he retired from service. The applicant claims that he retired from service in 1960. His military pension was assessed according to his rank and years of service and was paid from the Federal Pension Fund.
In 1991 Croatia enacted a law adopting the former Yugoslav law that had regulated the pension and disability rights of the military personnel. During 1991 and 1992 that law was changed several times by decrees of the Croatian government and acts of Parliament.
On 12 December 1992, the Croatian Social Security Fund, Zagreb Office, assessed the applicant’s pension, as from 1 October 1992, at 63,22 % of the amount he had received until and in December 1991. The applicant appealed against that decision and after his appeal was dismissed, instituted administrative proceedings with the Administrative Court (Upravni sud Republike Hrvatske), which dismissed the applicant’s claim on 8 July 1993.
On 18 October 1993 the Croatian Parliament passed a law on the regulation of pensions of the former Yugoslav People’s Army officers that, among other provisions, reiterated that the amount of the former Yugoslav Army officers’ pension shall be 63,22 % of what they had received in December 1991.
On 25 March 1994 the applicant lodged a constitutional complaint claiming that the decisions of the administrative bodies and the Administrative Court had violated his constitutional rights to protection of property and not to be discriminated against.
On 1 January 1999 the Parliament enacted new legislation regulating the pension rights of all Croatian citizens, including the former Yugoslav Army officers.
On 28 April 1999 the Constitutional Court (Ustavni sud Republike Hrvatske) rejected the applicant’s claim. The decision was reasoned as follows:
“The rights of military pensioners, who retired before 8 October 1991 and who had been citizens of the Republic of Croatia with residence therein and in respect of whom the payments of their pensions were terminated by the Social Security Fund of Military Personnel, were regulated by the Act then in force incorporating into Croatian law the former federal law regulating the pension insurance for military personnel (the Military Pensions Act), which is to be applied in the Republic of Croatia as its own law.
Section 1 of the Decree that altered the Military Pensions Act, which is to be applied in the Republic of Croatia as its own law, served as a basis to determine the amount of the applicant’s pension by the first instance decision. That section altered section 3b, § 2 of the above mentioned Act, providing that pensions determined by section 3b § 1 of the same Act will be paid in the amount of 63,22 % of what had been paid in December 1991.
The Constitutional Court has determined that the challenged acts were based on the laws that were in force at that time and that the applicant’s constitutional right on which he relies in his claim was not violated.”
Section 1 of the Decree that altered the Military Pensions Act (Official Gazette no. 71/92 of 28 October 1992), which was to be applied in the Republic of Croatia as its own law, provided that the former Yugoslav People’s Army officers’ pensions should be paid in the amount of 63,22 % of what had been paid to them in December 1991.
Section 14 of the Croatian Constitution provides as follows:
“Citizens of the Republic of Croatia shall enjoy all rights and freedoms, regardless of race, colour, sex, language, religion, political cal or other opinion, national or social origin, property, birth, education, social status or other characteristics.
All shall be equal before the law.”
